Citation Nr: 0721984	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-36 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and N B




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from February 1968 to May 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The file was transferred to the St. 
Petersburg, Florida, RO. 

The RO granted service connection for pansinusitis in a 
rating decision of March 2006.  As such, this issue is no 
longer before the Board.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in April 2007.  A transcript of the 
hearing has been associated with the claim file.  


FINDINGS OF FACT

1.  The veteran does not have a chronic skin disability.

2.  Major depression was manifest in service.  


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Major depression was incurred in wartime service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

With regards to the issue of service connection for major 
depression the Board notes that the claim is being granted.  
As such, any deficiencies with the VCAA with regards to this 
issue are considered harmless error.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for a skin 
disability.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  In a VCAA 
letter of August 2004 the appellant was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant, what evidence the VA 
would attempt to obtain on his behalf, and what evidence was 
to be provided by him.  In addition, the appellant was 
informed of the specific law applicable to the claim.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The VCAA notice predated the rating 
decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in August 2004 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  Dingess notice was 
provided in a letter of May 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and private 
treatment records have been obtained.  The veteran was 
afforded a VA examination.  A Travel Board hearing was held.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.

Skin Condition

The veteran is claiming service connection for a skin 
disability.  After a careful review of the evidence of record 
the Board finds that the evidence is against a finding of 
service connection for a skin disability.  

An entrance examination of January 1968 noted the veteran's 
skin as normal.  A scar on the right ankle was noted.  
Service medical records are completely silent for any 
complaints of or treatment for a skin condition.  Discharge 
examination of May 1969 noted the veteran's skin as normal.  
A scar on the right ankle was noted.  

At a Travel Board hearing of April 2007 the veteran testified 
that while he was training in boot camp, he noticed red spots 
on the lower part of his legs.  He stated he was diagnosed 
with an infection and was kept at the clinic for eight days.  
He further testified that he was treated for a skin condition 
once after service.  However, it did not continue.

As noted above, to establish service connection there must be 
evidence of a current disability.  In this case, the record 
is completely silent for a current diagnosis of a skin 
disability.  In fact, the veteran has testified that he does 
not have a current skin disability.  Therefore, there is no 
lay or medical evidence of a chronic skin disability.  Even 
if we accept that he was treated during service for a skin 
infection, the grant of service connection requires a 
residual disability. The appellant has not produced any 
evidence, medical or otherwise, that would tend to show a 
presently existing skin disability.  He apparently is of the 
belief that he is entitled to some sort of benefit simply 
because he had a disease or injury while on active service.  
That, of course, is mistaken.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As there is no competent evidence of a current skin 
disability, service connection is denied.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.

Major Depression 

The veteran is claiming service connection for a psychiatric 
disorder.  After a careful review of the evidence of record, 
the Board finds that the evidence is in favor of a grant for 
service connection for major depression.

The Board notes that in a January 1968 enlistment 
examination, the veteran denied having or having had frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort.  He also 
denied having ever been treated for a mental condition or 
attempted suicide.  The psychiatric evaluation was normal.  
Service medical records of February 1969 note that the 
veteran underwent a psychiatric evaluation as he was 
complaining of depression and suicidal tendencies.  Records 
reveal that at the time the veteran reported that he had been 
treated by a psychiatrist in weekly sessions for two months 
when he was in high school and that he joined the service in 
order to escape from his problems.  He was diagnosed with 
anxiety.  An Evaluation for Administrative Separation of 
March 1969 notes that the veteran was diagnosed with an 
emotionally unstable personality, anxiety, depression, 
insecurity, suicidal impulses and a history of unsuccessful 
psychiatric treatment for emotional problems prior to 
service.  He was recommended for an administrative 
separation.  In a discharge examination report of May 1969, 
the veteran was noted as normal psychiatrically.  However, it 
was noted that he had received recent psychiatric evaluation 
and treatment and noted an emotionally unstable personality.

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  As noted above, the enlistment 
examination of January 1968 noted the veteran as normal 
psychiatrically.  As no psychiatric problems were noted at 
entrance, the Board finds that the veteran is entitled to the 
presumption of soundness.  

Because the appellant is entitled to a presumption of 
soundness, the Board must next determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence that 
a disease or injury existed prior to service.  When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 38 U.S.C. § 
1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection.   

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that the veteran suffered 
from major depression prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1). 

A veteran is competent to report that he saw a psychiatrist 
prior to service.  A layman is also competent to report they 
experience depression or anxiety and when those symptoms 
began.  However, it is another matter to establish a 
diagnosis. There is inadequate information upon which to 
conclude that major depression pre-existed service and there 
is certainly a lack of clear and unmistakable evidence 
regarding an increase in severity during service.  The mere 
fact that he had an unstable personality prior to service 
does not establish that a chronic acquired disability pre-
existed service.  The high standard of proof to establish 
that major depression clearly and unmistakably pre-existed 
service and that it was not aggravated during service is not 
met.

Having determined that the presumption of soundness is not 
rebutted, the Board must now determine if his current 
diagnosis of major depression is related to service.  To that 
end, the Board notes that it is clear that the veteran was 
treated for psychiatric problems to include depression while 
in service.  In fact, he was administratively discharged due 
to psychiatric problems characterized as an emotionally 
unstable personality.  A separation physical noted recent 
psychiatric evaluation and treatment and a diagnosis of 
emotionally unstable personality.  Private medical records of 
July 2004 note a diagnosis of major depression, severe, 
recurrent.  A VA examination report of February 2006 noted 
the veteran's reported history of psychiatric problems while 
in service.  The examiner noted that service medical records 
noted that the veteran saw a psychiatrist while in high 
school on a weekly basis for two months.  It was noted that 
at the time of the examination the veteran did not recall the 
psychiatric treatment prior to service.  The veteran was 
diagnosed with major depressive disorder, chronic and 
recurrent in partial remission in continuation treatment.  
The examiner opined that "[i]t is as likely as not that the 
patient's current condition is a continuation of his 
problems, which he had from many years, additionally reported 
as existing prior to the service.  So it is as likely as not 
that the current diagnosis is related to his in-service 
diagnosis."  The Board finds the opinion of the VA examiner 
to be the most probative and of highest weight.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  This is the only medical 
opinion of record which stands uncontradicted by any other 
competent evidence of record.  

Accordingly, the Board concludes that major depression was 
incurred in service.  


ORDER

Service connection for a skin disability is denied.

Service connection for major depression is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


